Concurring and Dissenting Opinion by
Judge Mencer:
My study of this record persuades me to concur in the denial of the motions for summary judgment in behalf of Frantz Advertising, Inc., Arthur William Frantz, Lawrence Swartz, J. 0. Swartz, and the Fraternal Order of Police and in the denial of the motion for summary judgment in behalf of the Commonwealth with respect to the alleged violation of Section 12(b) of the Solicitation of Charitable Funds Act1 (Act). However, I would grant summary judgment with respect to the allegation of the Commonwealth that the Fraternal Order of Police, Fort-Pitt Lodge No. 1, is a charitable organization within the meaning of the Act.

. Act of August 9, 1963, P. L. 628, as amended, 10 P.S. §160-12(b).